PER CURIAM.
Tried and decided on the premise that it was “conceded by both parties that Louisiana law applies” and with no questions raised under the maritime law, cf. Wilburn Boat Co. v. Fireman’s Fund Ins. Co., 1955, 348 U.S. 310, 75 S.Ct. 368, 99 L.Ed. 337, the District Court in an able opinion held that the damage to the barge and its cargo of drilling mud was not within the care, custody and control exclusion of appellant’s policy. Mayronne Mud & Chemical Corp. v. T-W Drilling Co., D.C.E.D.La.1958, 168 F.Supp. 800. For the reasons so well set forth, we agree both on the coverage and the denial of penalties and attorneys’ fees.
Affirmed.